 


                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              OXFORD DIVISION

MEIKA DESEAN BRITTON                                                        PETITIONER

V.                                                             NO. 3:17-CV-11-DMB-DAS

MARSHAL TURNER                                                             RESPONDENT

                                  FINAL JUDGMENT

       In accordance with the Order Adopting Report and Recommendation entered this day,

Meika DeSean Britton’s petition is DISMISSED without prejudice for failure to exhaust state

remedies.

       SO ORDERED, this 15th day of November, 2018.

                                                 /s/Debra M. Brown
                                                 UNITED STATES DISTRICT JUDGE




 




 
